DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 11/28/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’827 (CA 3020827).
  	With respect to claim 1, CA’827 discloses a method of completing an injection well 100 comprising: determining a volume of recoverable oil in each of a plurality of intervals 115 along the injection well in a reservoir ([0065], [0081], Fig. 7); determining a target steam flow for respective ones of the intervals to facilitate recovery of the recoverable oil from the intervals (Fig. 7); determining a number of steam outlets 110 along the injection well for delivery of the target steam flow determined for the ones of the intervals; and completing the injection well including steam tubing 102, 106 having the determined number of steam outlets for delivery of the target steam flow to the ones of the intervals (Figs. 1-7). 
However, CA’827 fails to explicitly teach determining in the method steps. The term “determining” is not considered an actual step, and can be reduced to a mere mental step or observation that is considered obvious to one of ordinary skill in the art. 

With respect to claim 2, CA’827 teaches wherein determining the volume of recoverable oil comprises determining three-dimensional geological properties of the intervals along the length of the injection well (Fig. 1).

With respect to claim 3,  CA’827 does not explicitly teach wherein determining the three- dimensional geological properties comprises determining permeability and oil saturation. However, the reference does teach determining/calculating/simulating various geological properties [0090]. It would be considered obvious to one of ordinary skill in the art to provide for property calculations as desired by the user.

With respect to claim 4, CA’827 teaches wherein the intervals comprise three- dimensional sections of the reservoir divided in regular intervals along the length of the injection well. (Fig. 1, Fig. 7)

With respect to claim 5, CA’827 teaches wherein determining a number of steam outlets comprises determining a number of steam outlets of each of a plurality of steam splitters, each of the steam splitters associated with at least one of the intervals along the injection well. (Fig. 1, Fig. 7) However, the reference fails to explicitly teach the term “splitter” as called for in the claim. The reference discloses in at least the figures the steam splitting and would be considered obvious to provide a device in order to perform the splitting.


With respect to claim 6, CA’827 teaches wherein the number of steam outlets of each of the steam splitters is determined based on respective locations of the steam splitters along the length of the injection well, and the target steam flow for the respective ones of the intervals. (Fig. 1, Fig. 7) However, the reference fails to explicitly teach the term “splitter” as called for in the claim. The reference discloses in at least the figures the steam splitting and would be considered obvious to provide a device in order to perform the splitting.

With respect to claim 7, CA’827 teaches wherein number of steam outlets of each is determined utilizing hydraulic pipe flow calculations to direct the target steam flow to the respective ones of the intervals [0078], [0112]. 

With respect to claim 8, CA’827 teaches wherein a number of steam outlets varies amongst the steam splitters based on target steam flow and location of each of the steam splitters (Figs. 1-7). However, the reference fails to explicitly teach the term “splitter” as called for in the claim. The reference discloses in at least the figures the steam splitting and would be considered obvious to provide a device in order to perform the splitting.

With respect to claim 9, CA’827 teaches wherein the steam splitters comprise shiftable steam splitters for controlling the flow of steam into each of the three- dimensional sections of the reservoir (Figs. 1-7). However, the reference fails to explicitly teach the term “splitter” as called for in the claim. The reference discloses in at least the figures the steam splitting and would be considered obvious to provide a device in order to perform the splitting.


With respect to claim 10, CA’827 teaches further comprising: performing a simulation of a recovery operation in the reservoir utilizing the three-dimensional geological properties of the intervals along the length of the injection well, and utilizing the determined number of steam outlets to confirm hydrocarbon recovery results prior to completing (Figs. 10-12, [0090], [0095-0099], [0108].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106547973 teaches a method that includes a steam injecting process channeling passage, comprising the following steps: 1) respectively to identify each production well steam channeling degree in steam drive well group, determining the type of each production well: ) collecting steam drive well group in each production well of the basic reservoir parameters and dynamic development index as the basic parameter of channeling passage identification process, the basic parameters of the channeling passage identification process comprises penetrant rate, porosity, effective thickness, injection temperature, wellhead oil outlet temperature, steam injection. collecting speed and the oil extraction speed, basic parameters of the channeling passage identification process of pre-processing each production well. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/15/2022